Citation Nr: 1535950	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-34 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for a service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2008 by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011 and June 2014, the Board remanded the case for further development.  However, as further development is still required before this claim may be adjudicated, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the Board's most recent remand directives, the Veteran underwent a VA examination in September 2014 to assess the severity of his service-connected major depressive disorder.  In a January 2015 addendum to this examination, the examiner expounded on the examination findings, noting that the Veteran's psychiatric symptomatology has remained unchanged since the time of his 2012 VA examination.  Specifically, the examiner noted that the Veteran's symptomatology had no significant impact on his occupational functionality and cited a 2014 VA treatment note reflecting that the Veteran and his treatment provider agreed to cease psychotherapy sessions, as the Veteran's psychiatric medications were adequately controlling his symptoms.  However, in a statement authored in June 2015 by the Veteran's treating VA psychiatrist, the psychiatrist reported that the Veteran's still experiences significant psychiatric symptoms despite taking several prescription medications and that he was experiencing a decrease in his occupational functioning, compared to his previous levels of functioning.  

Given this evidence suggesting a material change in the Veteran's service-connected psychiatric disorder since he was last examined, a new VA examination is required.  The Veteran's recent, outstanding VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2014 to the present.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his major depressive disorder.  The Veteran's electronic claims file must be provider to the examiner for review.  

After eliciting a history of the Veteran's current psychiatric symptoms, the examiner is to conduct an appropriate psychiatric examination and comment on the clinical significance of the June 2015 letter authored by his VA psychiatrist chronicling an increase in the Veteran's psychiatric symptoms.  

3.  Then, readjudicate the Veteran's claim seeking an initial rating higher than 30 percent for his service-connected major depressive disorder.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



				(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




